Citation Nr: 1707779	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  11-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depression, claimed as secondary to service-connected right middle finger osteoarthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army on active duty from June 1976 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge. A transcript of the proceeding is of record.

In April 2014, the Board issued a decision in which it denied the Veteran's claim. This decision was appealed to the United States Court of Appeals for Veterans Claims (Court). In an October 2014 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran's representative moved the Court to vacate the April 2014 decision. The Court granted the JMR in an October 2014 Order. 

In May 2015 and October 2015, the Board remanded the claim for further development. A July 2016 Supplemental Statement of the Case (SSOC) was subsequently issued, denying the claim. Additional evidence not considered in the SSOC was associated with the claims file and the Veteran executed a waiver in August 2016 to bring the matter before the Board. A review of the record indicates that the Board's directives on remand were substantially complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran has been diagnosed with Axis I major depressive episode, mild, in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). He does not have any other current psychiatric disorders.

2. The Veteran's current psychiatric disorder did not have its onset during, and is not related to his active service, did not manifest within a year of discharge from active service, and is not caused or aggravated by his service-connected right middle finger osteoarthritis. 


CONCLUSION OF LAW

The Veteran's current psychiatric disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately caused or aggravated by his service-connected right middle finger osteoarthritis. 38 U.S.C.A. §§ 1131, 1132, 1133, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices. See Shinseki v. Sanders, 129 U.S. 1696 (2009). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Service treatment records (STRs), VA treatment records, and private medical records have all been obtained. Additionally, the Veteran was afforded a VA examination in May 2010 and testified at a hearing in May 2012 regarding his claim. 

Further, the RO substantially complied with both the May 2015 and October 2015 remand instructions. The May 2015 remand directed the RO to supplement the record by obtaining a medical opinion on whether it is at least as likely as not that the Veteran's psychiatric disorder is aggravated by his service-connected right middle finger osteoarthritis. A VA examiner conducted an in-person examination and reviewed the Veteran's medical history. She provided an opinion in September 2015 that addressed the directive and provided an adequate statement of reasons and bases for the conclusions found. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The October 2015 remand directed the RO to obtain previously-identified private treatment records and associate them with the claim file. After numerous attempts to obtain the records, in February 2016, records from this facility from December 2011 to August 2015 were successfully obtained and added to the file. Attempts to obtain these records were in accordance with 38 C.F.R. § 3.159 and VA is unaware of any further outstanding records. Accordingly, the Board now finds that there has been substantial compliance with the remand instructions such that additional remand is not necessary. See Stegall v. West,11 Vet. App. at 271 (Board remand confers a right on a claimant to compliance with the remand order); see also Dyment v. West, 13 Vet.App. 141, 147 (1999). 
 
Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection 

The Veteran seeks entitlement to service connection for a psychiatric disorder, to include major depression. Specifically, he contends that his psychiatric disorder is proximately caused or aggravated by his service-connected right middle finger osteoarthritis. 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). The Veteran has not contended, nor is there any evidence in the record to support a contention, that his psychiatric disorder had its onset during or is related to service. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). While "psychoses" are one of the enumerated conditions, for the purposes of 38 C.F.R. § 3.309(a), the term "psychosis" includes diagnoses of brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 38 C.F.R. § 3.384. Thus, the Veteran's currently-diagnosed major depressive episode, mild, is not a psychosis and service connection for a psychiatric disorder on a presumptive basis as a chronic disability is not merited.

As there is no evidence or allegation that the Veteran's psychiatric disorder is medically-related to his military service on a direct or presumptive basis, the Board finds it appropriate to limit the analysis to secondary service connection. See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd, Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2014).

Pertinent evidence of record includes the Veteran's VA and other government medical treatment records, private medical records, VA examination reports from May 2010 and September 2015, May 2012 hearing testimony, and lay statements. 

In June 1979, the Veteran was granted service connection for right middle finger osteoarthritis. A December 2009 psychiatric consultation noted that he had identified two episodes of depressed mood in his lifetime, when he was separating from his wife and while in prison.  He also noted he had felt overwhelmed at times and had suffered a panic attack. 

At a May 2010 VA examination, he was diagnosed with major depressive episode, mild. The examiner opined that there was no clear nexus to the Veteran's service connected right middle finger osteoarthritis, and noted his condition could be partially due to his hypothyroidism, symptoms of which include depressed mood and low energy. 

Treatment records from East Jersey State Prison detailed a history of adjustment disorder with depressed mood, antisocial personality disorder, bipolar I disorder, agoraphobia, and anxiety NOS beginning in June 2010. The Veteran began pharmaceutical treatment for depression at that time. 

Medical records from East Orange VAMC from July 2010 to July 2015 note the Veteran's ongoing treatment for depression, highlighting specific times when depressive symptoms peaked, including when friends passed away and when taking care of his ailing mother. He specified that depression made it hard for him to look for work and contributed to difficulty sleeping. 

In an April 2010 statement, the Veteran stated he had difficulty sleeping, going outside, and communicating with others due to his depression. 

Medical records from another private provider from December 2011 to August 2015 do not list any psychiatric disorders or contain a history of treatment for depression. 

The Veteran was admitted to the St. Joseph's Medical Center in July 2012 for an anxiety attack. At the May 2012 hearing, the Veteran related that when he broke his right middle finger in service he felt helpless and that now he feels frustrated at being unable to engage in activities because of his disability, including going to the park with his son and assisting his elderly mother. He noted that certain employment opportunities were unavailable to him, like becoming a firefighter or police officer, and that everyday activities like buttoning a shirt or shaving are difficult because of his right middle finger disability. 

In January 2015, he sought treatment for chest pain, which he attributed to a panic attack. A September 2015 VA examination reiterated that the Veteran's depression was not caused by his right middle finger osteoarthritis, and opined that it was not proximately aggravated by his service-connected disability either, as he did not seek treatment for many years after his finger fracture in 1979, and reported a depressed mood when coinciding with other significant negative events in his life, notably his separation from his wife in 1989, the loss of a job due to excessive drinking, and time spent in prison. 

As noted above, the May 2010 VA examiner diagnosed the Veteran with major depressive episode, mild. This diagnosis was in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V). 38 C.F.R. §§ 4.125, 4.126. An interim final rule was issued on August 4, 2014, that replaced the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with the DSM-V. However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. Jurisdiction over the present appeal was first conferred to the Board in March 2011. Therefore, evaluation under DSM-IV is appropriate.

It is apparent that the Veteran suffers from a psychiatric disorder and has a service-connected disability. The issue to determine then is whether the service-connected disability proximately caused or aggravated his current psychiatric disorder. 38 C.F.R. § 3.310. The Board finds that the clinician conducting the May 2010 and September 2015 VA examinations possesses the necessary education, training, and expertise to provide a competent medical opinion. 38 C.F.R. § 3.159(a)(1); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011). Further, there is no reason to question the credibility of either opinion.  Taken together, they provide a full opinion on both causation and aggravation. Allen v. Brown, 7 Vet. App. at 488. 

In determining the probative value of medical opinions, part of the Board's consideration is to determine how much weight to assign the foundation upon which a medical opinion is based. Reonal v. Brown, 5 Vet.App. 458, 461 (1993). The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  

The May 2010 VA opinion reviewed the Veteran's mental health history, considered the Veteran's lay statements, and was sufficiently detailed and well-reasoned. It contained only an opinion regarding whether the Veteran's psychiatric disorder was caused by his service connected right middle finger osteoarthritis. The September 2015 VA addendum opinion supported that analysis and determined that the Veteran's psychiatric disorder was less likely than not aggravated by the right middle finger osteoarthritis because he did not seek treatment for depression for many years after the injury and depressed mood was reported in conjunction with negative life events. 

The fact that the Veteran did not seek treatment for his psychiatric disorder is not dispositive. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"); Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint and the amount of time that elapsed since service can be considered). However, the September 2015 opinion draws on the December 2009 treatment summary, highlighting specific life events that led to depressed mood. Based on the Veteran's psychiatric symptoms and significant life stressors coinciding with those symptoms, the examiner determined that the psychiatric disorder was less likely than not aggravated by the service-connected disability. 

The Board attaches significant probative value to the May 2010 and September 2015 VA opinions as they are well-reasoned, detailed, consistent with other evidence of record, and included consideration of the Veteran's pertinent medical history. See Prejean v. West, 13 Vet. App. at 448-9 (holding that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

The Board recognizes that the Veteran has contended that his depression stems from the pain and difficulty he experiences due to his service-connected right middle finger osteoarthritis. Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that are within the realm of their personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise. See Layno v. Brown, 6 Vet. App. 465, 469 - 470 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). The Board notes that while the Veteran's statements are competent to describe his history of periods of sadness and low energy, as the cause of a psychiatric disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and effect relationship, he is not competent to render such a complex medical opinion regarding etiology of a psychiatric disorder. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion on this point is insufficient to provide the requisite nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Further, his assertions have been addressed by a competent medical professional and found to be not supportable. Therefore, his lay assertions are less probative than the medical evidence discussed above.

The record does not contain a medical opinion refuting those of the VA examiners. His lay assertions thus represent the only evidence of record linking his psychiatric disorder and his service-connected disability. 

Inasmuch as the Veteran's psychiatric disorder did not have its onset during, and is not related to his active service, did not manifest within a year of his discharge from active service, and is not caused or aggravated by his service-connected right middle finger osteoarthritis, the Board concludes that his psychiatric disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to or the result of, or aggravated by, a service-connected disability.

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA. VA is responsible for considering all such evidence, lay and medical. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. at 53. With regard to this particular claim, the evidence is not in relative equipoise. The benefit-of-the-doubt rule is thus not applicable.


ORDER

Service connection for a psychiatric disorder, to include major depression, claimed as secondary to service-connected right middle finger osteoarthritis, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


